Case 1:18-cr-00759-RMB Document 93 Filed 09/30/19 Page 1of1
Case 1:18-cr-00759-RMB Document 92-1 Filed 09/25/19 Page 1 of 1

 

 

 

 

 

 

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
x DOC #:
UNITED STATES, : *
: DATE FILED:__
Vv. : 18-CR=Ss- RBs ! :
JAMES MOORE,
Defendant.
x

RICHARD M. BERMAN, United States District Judge:

Pursuant to the Court’s Order dated August 26, 2019, the Federal Bureau of Prisons
(“BOP”) recently designated Defendant James Moore, Register Number 14532-104, to the Federal |
Medical Center in Devens, Massachusetts (“FMC Devens”), for the purpose of having a
psychological examination in accordance with Title 18, United States Code, Section 4241(b). |

|

To facilitate this examination, IT IS ORDERED that the U.S. Probation and Pretrial
Services System release any reports that resulted in the instant offense and/or other records that
may be pertinent to the evaluation of the Defendant te Dr. Miriam Kissin at FMC Devens. Such
records may include medical/mental health records, police reports, investigative reports, probation

violation reports, and/or presentence reports.

 

SO ORDERED.
Dated: September 30, 2019 f WS
New York, New York Honorable Richard M. Berman

United States District Judge

 
